Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 1.     DR. COURTNEY SKIPPER-REYNOLDS,                    )
                                                          )
        Plaintiff,                                        )
                                                          )
        vs.                                               )   Case No.    21-cv-224-GKF-SH
                                                          )
 1.     TULSA COMMUNITY COLLEGE,                          )
                                                          )
        Defendant.                                        )

                                        COMPLAINT
                                  (JURY TRIAL DEMANDED)

        Plaintiff, Dr. Courtney Skipper-Reynolds through her attorney of record, Melvin C. Hall

 of Riggs, Abney, Neal, Turpen, Orbison & Lewis, files this Complaint against Defendant, Tulsa

 Community College. In support of her Complaint, Plaintiff states as follows:

                                PRELIMINARY STATEMENT

        1.      This action arises under the provisions of Title VII of the Civil Rights Act of 1964

 and the Civil Rights Act of 1866, 42 U.S.C. § 1981, to address the deprivation of her rights from

 discriminatory and retaliatory employment practices by Tulsa Community College

                                 JURISDICTION AND VENUE

        2.      The court has jurisdiction over this Complaint in that the matters in controversy

 arise under the laws of the United States, 28 U.S.C. §§ 1331 and 1343(a).

        3.      Venue is proper in this court pursuant to 28 U.S.C. § 1391.

                                            PARTIES

        4.      Plaintiff, Dr. Courtney Skipper-Reynolds (Dr. Skipper) is an African American

 citizen of the United States, a resident of the City of Tulsa, Tulsa County, Oklahoma, and this

 judicial district. Plaintiff was employed with Defendant for a total of two years, from August 2018

 to August 2020, in the positions of writing consultant and adjunct professor.
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 2 of 7




    5. Defendant, Tulsa Community College (TCC) is an Oklahoma employer doing business in

 the City of Tulsa, Tulsa County, Oklahoma, and this judicial district.

                                        INTRODUCTION

        6.      This action arises under the provisions of Title VII of the Civil Rights Act of 1964

 and the Civil Rights Act of 1866, 42 U.S.C. § 1981. Dr. Skipper is seeking declaratory relief,

 injunctive relief, damages, including actual damages and compensatory damages to address the

 deprivation of her rights from discriminatory and retaliatory employment practices on the basis of

 her race and protected activity by Tulsa Community College.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

        7.      Dr. Skipper’s Charge of Discrimination was timely filed with the Equal

 Employment Opportunity Commission on December 15, 2020.

        8.      The EEOC assigned Ms. Green’s Charge of Discrimination with Charge Number

 564-2020-01025.

        9.      On February 23, 2021, the EEOC issued a Notice of Right to Sue for this charge.

        10.     This lawsuit is filed within 90 days of receipt of Dr. Skipper’s Notice of Right to

 Sue.

        11.     Dr. Skipper has exhausted all administrative remedies under federal law.

                                 STATEMENT OF THE CASE

        12.     Dr. Skipper began her employment with TCC in August 2018, as an adjunct

 professor teaching English writing. In October 2018, she also became a writing consultant for

 TCC.

        13.     Dr. Skipper received her Ph.D. in Educational Leadership in February 2020.

        14.     Throughout her employment with TCC, Dr. Skipper successfully performed her job

 duties including, receiving letters of recommendation from her supervisor, April Faith Williams

                                                 2
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 3 of 7




 (Ms. Williams), Supervisor of the Southeast Writing Center and Sidney Teel, Director of the

 Writing Center.

        15.     On October 5, 2018, the second day of Dr. Skipper’s employment, Ms. Williams

 (white female) walked up to Dr. Skipper, and told Dr. Skipper that while she was working in a bar

 in Arkansas the bartender said, “get those niggers out of here.” Dr. Skipper was totally shocked by

 the statement, but kept working as Ms. Williams walked away.

        16.     The policy and practice in the Writing Center was to allow the writing consultant

 to schedule their own breaks after four writing sessions with clients. However, when Dr. Skipper

 attempted to schedule her breaks, she could not. Dr. Skipper was told by Ms. Williams that she

 could not put in a break, and that Joshua Jones, a part time employee, would put in the break

 information for Dr. Skipper.

        17.     Dr. Skipper was the only writing consultant who was blocked from scheduling her

 own breaks. Also, Dr. Skipper was the only writing consultant who was assigned a seat to work

 from. Dr. Skipper could only work from a location that was right in front of Ms. Williams’ desk.

        18.     In November 2018, Dr. Skipper complained to Dr. Corince Wilson (African

 America), Dean of English for the Southeast Campus of TCC.

        19.     Dr. Skipper complained to Dr. Wilson that Ms. Williams told her she would fire

 her if she did not work the shifts of other writing consultants because another writing consultant,

 Heather, wanted to attend her son’s baseball game and Amber Trent did not want to work nights

 anymore.

        20.     Dr. Skipper reported to Dr. Wilson about the niggers being threatened in the bar.

        21.     And Dr. Skipper reported to Dr. Wilson that after she had called in stating that she

 would be late for work, Ms. Williams screamed at Dr. Skipper when she arrived at work, stating,

 “A student is out here waiting on you. You didn’t call in, you are late, you are supposed to call

                                                 3
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 4 of 7




 in.” Dr. Skipper explained that she did call in to report that she would be late, and requested that

 Ms. Williams stop screaming at her. Ms. Williams then said, “You’re playing the race card.” Dr.

 Skipper replied, “I’m not playing the race card because I am black.”

        22.     Dr. Skipper also reported to Dr. Wilson that it was humiliating to have students and

 part time workers to change her schedule for her.

        23.     Dr. Wilson told Dr. Skipper, “Don’t worry about it. I’m going to talk to April

 Williams about it.”

        24.     Dr. Wilson did not say she would conduct an investigation. She did not state she

 would correct the instances of racism that Dr. Skipper had reported and complained about. Instead,

 Dr. Wilson talked to Dr. Skipper about personal things: the size of her house, what she paid for

 her house, her son’s activities, her marriage to her husband, …

        25.     On December 13, 2018, Dr. Skipper requested another meeting with Dr. Wilson.

        26.     On December 18, 2018, Dr. Wilson and Dr. Skipper met. Dr. Skipper complained

 that she was treated differently because of her race. Dr. Skipper explained how humiliating it was

 to be blocked from making her own schedule. Ms. Williams told Dr. Skipper she was the only

 African American to ever work in any of the four writing centers, and that because she hired her,

 she should be happy. Dr. Wilson’s response was the same as before: she encouraged Dr. Skipper

 to hang in there- knowing that Dr. Skipper was applying for another job at TCC.

        27.     On February 19, 2019, Dr. Skipper sent an email to Dr. Wilson requesting yet

 another meeting.

        28.     On February 20, 2019 at 11:00 a.m., Dr. Skipper met with Dr. Wilson to complain

 about changing the schedule to work the shifts of Heather and Amber, and that she was the only

 writing instructor working 12 hour shifts, 2 days straight, or she would be fired according to Ms.

 Williams. Dr. Wilson said, she’s not going to fire you. Don’t worry about it.

                                                  4
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 5 of 7




        29.     Dr. Skipper reported that the other white writing consultants were starting to treat

 her differently by not speaking to her. This is because Ms. Williams had said she could make

 people do anything or fire them, and the other writing consultants didn’t want Ms. Williams to

 think they were on Dr. Skipper’s side.

        30.     On March 27, 2019, Dr. Skipper wrote an email to Dr. Wilson complaining about

 Ms. Williams’ failure and apparent refusal to write Dr. Skipper a reference letter.

        31.     On April 4, 2019, Dr. Skipper sent an email to Jeff Owens, HR Director regarding

 the reference letter not being received from April Williams.

        32.     Dr. Wilson scheduled a meeting with Ms. Williams and Dr. Skipper, but only Dr.

 Skipper showed up.

        33.     Dr. Skipper then texted Dr. Wilson who later called Mr. Owens to schedule a

 meeting.

        34.     On April 15, 2019, Dr. Skipper met with Mr. Owens.

        35.     During the April 15, 2019, meeting Mr. Owens typed out all the information.

        36.     On April 25, 2019, Dr. Skipper was suspended with pay from her consulting

 position pending an investigation. Dr. Skipper never returned to that position at the Southeast

 Campus.

        37.     On May 25, 2019, Mr. Owens reassigned Dr. Skipper to the Northeast Campus. Dr.

 Kelly Cory was Dr. Skipper’s new supervisor at the Northeast Campus.

        38.     While at the Northeast Campus the harassment and retaliation continued against

 Dr. Skipper.

        39.     On March 30, 2020, TCC’s Office of Civil Rights Compliance issued a 60 page

 confidential investigative report where they found no discrimination or retaliation regarding any

 of the allegations made by Dr. Skipper.

                                                  5
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 6 of 7




        40.     A few months thereafter, Dr. Skipper was notified that her employment at TCC

 would not be renewed.

                                           COUNT I
                                  Discrimination Based on Race

        41.     Dr. Skipper incorporates by reference all previous allegations.

        42.     Dr. Skipper, as an African American, is in a protected class.

        43.     Dr. Skipper met the objective qualifications for the positions she held at TCC.

        44.     Dr. Skipper suffered an adverse employment action with her July 2020,

 termination.

        45.     Dr. Skipper’s positions were not eliminated after her termination.

        46.     Tulsa Community College engaged in intentional and unlawful employment

 practices in violation of Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of 1866,

 42 U.S.C. § 1981. The discriminatory practices include, but are not limited to, Dr. Skippers’s

 termination on July 2020, due to her race, in violation of the above referenced federal statutes.

                                             COUNT II
                                             Retaliation

        47.     Dr. Skipper incorporates by reference all previous allegations.

        48.     Dr. Skipper engaged in multiple acts of protected activity.

        49.     Dr. Skipper suffered an adverse employment action with her July 2020,

 termination.

        50.     There existed a causal connection between the protected activity and the adverse

 employment action.

        51.     Tulsa Community College engaged in intentional, unlawful, and retaliatory

 employment practices in violation of Title VII of the Civil Rights Act of 1964 and the Civil Rights

 Act of 1866, 42 U.S.C. § 1981. The retaliatory practices include, but are not limited to, terminating

                                                  6
Case 4:21-cv-00224-GKF-SH Document 2 Filed in USDC ND/OK on 05/25/21 Page 7 of 7




 Dr. Skipper in July 2020, due to her protected opposition to the intentional and unlawful

 employment practices of Tulsa Community College

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Dr. Courtney Skipper-Reynolds, seeks to recover against

 Defendant, Tulsa Community College:

        1.      Actual damages in the form of lost back pay and benefits.

        2.      Reinstatement, however, in lieu of reinstatement, Dr. Skipper seeks front pay and

 all lost future earnings projected out five years.

        3.      Compensatory damages for future pecuniary losses, emotional pain and suffering,

 inconvenience, mental anguish, and loss of enjoyment of life.

        4.      Reasonable attorney fees and court costs, as well as other relief as the court deems

 appropriated

                                                Respectfully submitted,

                                                RIGGS, ABNEY, NEAL, TURPEN,
                                                 ORBISON & LEWIS


                                                s/ Melvin C. Hall
                                                Melvin C. Hall, OBA No. 3728
                                                528 NW 12th Street
                                                Oklahoma City, OK 73103
                                                Telephone: (405) 843-9909
                                                Facsimile: (405) 842-2913
                                                Email: mhall@riggsabney.com
 ATTORNEY’S LIEN CLAIMED
 JURY TRIAL DEMANDED




                                                      7
